Citation Nr: 1619023	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-35 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include generalized anxiety disorder and major depression.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2012 (acquired psychiatric disorder) and June 2015 (bilateral hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for an acquired psychiatric disorder to include generalized anxiety disorder and major depression was remanded in December 2013 for further development.  

In a December 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include generalized anxiety disorder and major depression.  In August 2015, the U.S. Court of Appeals for Veterans Claims (Court) issued an order which granted the parties joint motion to remand (JMR) and remanded the matter for action consistent with the terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon a review of the record, further development is required prior to the adjudication of the increased rating claim for bilateral hearing loss disability and claim of entitlement to service connection for an acquired psychiatric disorder to include generalized anxiety disorder and major depression.

The Board notes that in a June 2015 rating decision, the RO denied entitlement to a rating in excess of 10 percent for bilateral hearing loss disability.  The Veteran filed a notice of disagreement with the disability rating in a statement received July 20, 2015.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.  

The Veteran submitted evidence regarding his service connection claim in a fax received by the Board April 11, 2016.  The evidence includes an article from the Journal of Geriatric Cardiology titled "Depression, anxiety, and cardiac morbidity outcomes after coronary artery bypass surgery: a contemporary and practical review."  The Veteran did not provide a waiver of new evidence and specifically requested an RO review of this new evidence.  Further, the Veteran is newly asserting a secondary service-connection claim and no VA examiner has addressed the etiology of an acquired psychiatric condition on a secondary basis to his service connected medical problems including coronary artery disease.  As such, a VA addendum opinion is required on remand to address the etiology of the acquired psychiatric disorder(s) to include on a secondary basis.  

As noted, the Veteran's service connection claim for an acquired psychiatric disorder was denied in a December 2014 Board decision and in August 2015 the Court vacated and remanded the issue for readjudication, as the Court found there were inadequate reasons and bases.  The Court detailed that the Board was to consider evidence in support of a nexus between the Veteran's condition and service.  The evidence the Board failed to specifically address was a February 23, 2004 progress note which stated that the Veteran had an anxiety disorder diagnosis of claustrophobia since 25 years ago.  He was a plane mechanic while in Vietnam and developed a fear of flying planes.  He was unable to take the elevator or climb stairs in tall buildings.  He was also unable to work in small closed spaces.  In light of the Courts concerns, the addendum opinion requested above will also address the etiology of the Veteran's acquired psychiatric condition in specific consideration of this progress note.  


Accordingly, the case is REMANDED for the following action:

1.  Conduct any further development deemed necessary and issue a SOC to the Veteran, addressing the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss disability.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

2.  Provide the claims file to the March 2014 VA examiner to provide addendum opinions which address the etiology of the Veteran's acquired psychiatric disorder to include as on a secondary basis.  If the March 2014 VA examiner is not available, provide the claims file and request addendums from a VA examiner with appropriate expertise.  A new examination is not necessary unless determined to be so by the examiner.  

Based on a review of the record, the examiner should offer an opinion in response to the following questions regarding Veteran's current acquired psychiatric conditions:

Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed acquired psychiatric condition is either: (a) related to the Veteran's military service or (b) caused or aggravated (worsened beyond the natural progression) by his service-connected conditions (tinnitus, bilateral hearing loss, coronary artery disease status post myocardial infarction and coronary artery bypass graft surgery, scar associated with coronary artery byspass graft)?  

The examiner(s) must provide a discussion of the rationale for all opinions rendered with consideration of the pertinent medical and lay evidence of record.

In light of the court concerns, the VA examiner is asked to specifically address the February 2004 progress note discussed in the body of this remand.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Thereafter, the AOJ should readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


